                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: nicholas.belay@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A.
                                                             8
                                                                                                  UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10
                                                                 BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-02184-APG-EJY
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                    Plaintiff,                          STIPULATION OF DISMISSAL WITH
                                                                                                                        PREJUDICE
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 v.
AKERMAN LLP




                                                            13
                                                                 KENSINGTON AT PROVIDENCE
                                                            14   HOMEOWNERS ASSOCIATION; SATICOY
                                                                 BAY LLC A/K/A SATICOY BAY LLC SERIES
                                                            15   7112 WHITFORD; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            16
                                                                                    Defendants.
                                                            17
                                                                 SATICOY BAY LLC A/K/A SATICOY BAY
                                                            18   LLC SERIES 7112 WHITFORD,

                                                            19                      Counter-claimant,

                                                            20   v.

                                                            21   BANK OF AMERICA, N.A.,

                                                            22                      Counter-defendant.

                                                            23                Plaintiff and counter-defendant Bank of America, N.A. (BANA), defendant Kensington at
                                                            24   Providence Homeowners Association, and defendant and counterclaimant Saticoy Bay LLC a/k/a
                                                            25   Saticoy Bay LLC Series 7112 Whitford stipulate to dismiss all claims in this action, with prejudice.
                                                            26   ///
                                                            27   ///
                                                            28   ///
                                                                                                                  1
                                                                 51351168;1
                                                             1                Each party shall bear its own attorneys' fees and costs.

                                                             2                DATED: March 3, 2020.

                                                             3
                                                                 AKERMAN LLP                                               LAW OFFICE OF MICHAEL F. BOHN
                                                             4
                                                                  /s/ Nicholas E. Belay, Esq.                               /s/ Adam R. Trippiedi, Esq.
                                                             5   MELANIE D. MORGAN, ESQ.                                   MICHAEL F. BOHN, ESQ.
                                                                 Nevada Bar No. 8215                                       Nevada Bar No. 1641
                                                             6   NICHOLAS E. BELAY, ESQ.                                   ADAM R. TRIPPIEDI, ESQ.
                                                                 Nevada Bar No. 15175                                      Nevada Bar No. 12294
                                                             7   1635 Village Center Circle, Suite 200                     2260 Corporate Circle, Suite 480
                                                                 Las Vegas, Nevada 89134                                   Henderson, Nevada 89074
                                                             8
                                                                 Attorneys for plaintiff and counter-defendant             Attorneys for defendant and counterclaimant
                                                             9   Bank of America, N.A.                                     Saticoy Bay LLC Series 7112 Whitford
                                                            10
                                                                 LEACH KERN GRUCHOW ANDERSON
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   SONG
                      LAS VEGAS, NEVADA 89134




                                                            12    /s/ Ryan W. Reed, Esq.
AKERMAN LLP




                                                                 SEAN L. ANDERSON, ESQ.
                                                            13   Nevada Bar No. 7259
                                                                 RYAN W. REED, ESQ.
                                                            14   Nevada Bar No. 11695
                                                                 2252 Box Canyon Drive
                                                            15   Las Vegas, Nevada 89128
                                                            16   Attorneys for defendant Kensington at
                                                                 Providence Homeowners Association
                                                            17

                                                            18
                                                                                                                            IT IS SO ORDERED.
                                                            19
                                                                                                                            ______________________________________
                                                            20                                                              UNITED STATES DISTRICT COURT JUDGE
                                                            21
                                                                                                                                      3/4/2020
                                                                                                                            Dated: _______________________________
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 51351168;1
